El Juez Asociado Señor Corrada Del Río
emitió la opinión del Tribunal.
Nos corresponde determinar si nuestra decisión en Álvarez v. Arias, 156 D.P.R. 352 (2002), en el cual resolvimos la inaplicabilidad del procedimiento judicial expedito dis-puesto por el Art. 15 de la Ley Orgánica de la Administra-ción para el Sustento de Menores, 8 L.P.R.A. sec. 514, a aquellos alimentantes que no residen en Puerto Rico, se extiende igualmente a una petición de alimentos incoada bajo el procedimiento administrativo expedito que faculta el Art. 11 de la citada ley, 8 L.P.R.A. sec. 510.
> — i
El 26 de diciembre de 1988, la señora Angelina Peña Alcántara (recurrida o señora Peña Alcántara) dio a luz a su hijo, P. Ovensen Peña. Ella alega que éste es fruto de *768una relación que sostuviera con el aquí peticionario, el Sr. Pedro A. Warren Ovensen (peticionario o señor Warren Ovensen).
 El 23 de julio de 1999, a instancias de la señora Peña Alcántara, la Administración para el Sustento de Me-nores (ASUME) inició un procedimiento al amparo de la Ley Interestatal Uniforme de Alimentos entre Parientes (L.I.U.A.P.),(1) 8 L.P.R.A. sec. 541 et seq., con el propósito de que el peticionario le proveyera alimentos al joven P. Oven-sen Peña. A esos efectos, la referida agencia remitió una querella interestatal al Departamento de Justicia de Islas Vírgenes, División de Paternidad y Sustento de Menores (División de Sustento de Menores de Islas Vírgenes), ya que el peticionario es domiciliado de la isla de Santa Cruz, Islas Vírgenes Estadounidenses. El 15 de agosto de 2000 se le notificó al peticionario de la solicitud que realizó la re-currida a favor de su hijo.
El 28 de septiembre de 2000, la División de Sustento de Menores de Islas Vírgenes celebró una vista administra-tiva, a la que acudió el peticionario. En esta audiencia, el señor Warren Ovensen solicitó que se le realizara al menor una prueba de A.D.N. para determinar fehacientemente su paternidad. El foro administrativo de Islas Vírgenes dictó una orden a esos efectos el 10 de octubre de 2000.
Mediante Carta de 31 de octubre de 2000, ASUME le comunicó a la División de Sustento de Menores de Islas Vírgenes que la señora Peña Alcántara se oponía a que se realizara la prueba de A.D.N., ya que alegaba que el peti-cionario reconoció a su hijo y lo inscribió a su nombre en el Registro Demográfico de Puerto Rico. Para sustentar lo *769alegado, se presentó una copia del certificado de naci-miento del joven P. Ovensen Peña del cual, en efecto, surge que el peticionario aparece inscrito como padre del menor solicitante. (2) Conforme a ello, ASUME solicitó que se le otorgara entera fe y crédito a la determinación de paterni-dad hecha en Puerto Rico y que se continuaran los proce-dimientos obviando la prueba de A.D.N. El peticionario, por su parte, alegó que el aludido reconocimiento no había sido voluntario, por lo que insistió en la prueba de paternidad.
Posteriormente, el 21 de marzo de 2002 ASUME le rei-teró a su homólogo en Islas Vírgenes que la señora Peña Alcántara se negaba a realizar la prueba de A.D.N. debido al previo reconocimiento de paternidad por parte del señor Warren Ovensen. ASUME también solicitó a esa oficina que cerrara el caso, ya que el mismo se iba a trabajar directamente desde Puerto Rico.(3) Ante esto, la División de Sustento de Menores de Islas Vírgenes replicó que la prueba de A.D.N. la ordenó un tribunal y que no iba a cerrar el caso.(4)
Así las cosas, ASUME optó por desistir de su petición original y, en su lugar, presentó una solicitud de alimentos mediante el One State Proceeding que autoriza la L.I.U.A.P. 8 L.P.R.A. sec. 542.(5) En conformidad, el 1ro de abril de 2002, ASUME se comunicó con el peticionario y le *770ordenó comparecer a las oficinas de esa agencia el 19 de abril de 2002 para discutir su “obligación de proveer pen-sión alimentaria al/los menor(es): [P.] Ovensen Peña”.(6) Es decir, tramitó la petición de alimentos a través del proce-dimiento administrativo expedito dispuesto en el Art. 11 de la Ley Orgánica de la Administración para el Sustento de Menores (Ley de ASUME), supra. Este artículo provee para que el Administrador de ASUME cite a la parte a quien se dirige la reclamación alimentaria para que com-parezca ante la referida agencia dentro de un término que no será menor de cinco días, ni mayor de treinta días.
El 19 de abril de 2002, el señor Warren Ovensen com-pareció a las oficinas de ASUME acompañado de su repre-sentación legal. En la reunión celebrada una oficial de la agencia entrevistó al peticionario y durante el transcurso del diálogo, éste levantó defensas a la intención de la ofi-cial de fijar una pensión alimentaria. No obstante, la ofi-cial de ASUME procedió a fijarle al peticionario la obliga-ción de satisfacer una pensión alimentaria mensual de $414.92, además de un pago de $124.48 para agotar una deuda retroactiva de $17,426.64.(7) No surge de autos que el peticionario alegara falta de jurisdicción de ASUME.
El 13 de septiembre de 2002, el peticionario presentó ante ASUME un formulario titulado “Objeción a la Notifi-cación sobre Obligación de Proveer Alimentos”. En esta *771comparecencia alegó que no existía razón para proveer ali-mentos; que la cantidad imputada como deuda era equivo-cada, y que no es la persona con la obligación de proveer alimentos porque no es el padre o el alimentante deudor. En esta ocasión, el peticionario tampoco alegó la falta de jurisdicción de ASUME.
Posteriormente, ASUME emitió una orden en la que de-claró en rebeldía al peticionario. La agencia fundamentó ese curso de acción en el hecho de que éste no había obje-tado la orden que estableció su obligación de proveer ali-mentos dentro del término de veinte días requeridos por el proceso administrativo expedito.(8) A tenor de ello, el 18 de septiembre de 2002 el Administrador de ASUME dictó una orden para establecer la obligación del señor Warren Oven-sen de proveer alimentos al joven P. Ovensen Peña. El mandato del Administrador reiteraba lo establecido ante-riormente por la oficial de esa agencia, al disponer para el pago de una pensión de $414.92 mensuales, y de $124.48 adicionales para agotar la deuda de $17,841.50.
Mediante escrito de 2 de octubre de 2002, el peticionario presentó una solicitud de reconsideración ante el Adminis-trador de ASUME. Argumentó que se opuso oportuna-mente a la notificación de proveer alimentos y que el Ad-ministrador estaba obligado a señalar la celebración de una vista informal para presentar evidencia. Asimismo, re-produjo las defensas en cuanto a la controversia en torno a la paternidad y la cuantía a pagarse. En esta oportunidad tampoco cuestionó la jurisdicción de la agencia.
ASUME remitió el expediente del caso a la Oficina del Juez Administrativo para que éste atendiera la moción de reconsideración presentada por el peticionario. Este fun-cionario,(9) mediante Orden de 15 de octubre de 2002, re-solvió que la orden de pensión alimentaria que dictó el Ad-ministrador de ASUME fue nula e inexistente en derecho. *772Expresó que el señor Warren Ovensen siempre ha residido fuera de Puerto Rico, por lo que según lo resuelto en Alvarez v. Arias, supra, se le violó el debido proceso de ley en el procedimiento seguido para fijarle la pensión alimentaria. En el citado caso, este Tribunal resolvió que el proceso ex-pedito dispuesto en el Art. 15 de la Ley de ASUME, 8 L.P.R.A. sec. 514,(10) no le aplicaba a personas que no fue-ran residentes de Puerto Rico, ya que los reducidos térmi-nos establecidos allí no permiten que la persona contra la cual se reclama se pueda defender adecuadamente. Por lo tanto, el Juez Administrativo concluyó que, según esa ju-risprudencia, ASUME no adquirió jurisdicción sobre la persona del peticionario.
Oportunamente, ASUME, en representación de la se-ñora Peña Alcántara, presentó una moción de reconsidera-ción ante el Juez Administrativo, quien la denegó el 2 de diciembre de 2002. Este funcionario reiteró que, de acuerdo con Alvarez v. Arias, supra, el procedimiento ad-ministrativo ante ASUME no se puede utilizar cuando la parte promovida no reside en Puerto Rico.
Inconforme, la señora Peña Alcántara acudió mediante un recurso de revisión al entonces Tribunal de Circuito de Apelaciones (T.C.A.). Adujo ante ese foro que el Juez Admi-nistrativo erró al determinar que ASUME estaba impedida de utilizar el procedimiento expedito en este caso porque el peticionario no es residente de Puerto Rico.
Tras evaluar los argumentos de las partes, el T.C.A. re-solvió que bajo la Ley de ASUME, interpretada en conjunto con la L.I.U.A.P., se vislumbran dos procedimientos expe-ditos, uno judicial y otro administrativo, y concluyó que nuestro pronunciamiento en Alvarez v. Arias, supra, se extiende al procedimiento expedito judicial, mas no así al procedimiento expedito administrativo.(11) Por lo tanto, *773como en el caso de marras el procedimiento se siguió ante el foro administrativo al amparo del Art. 11 de la Ley de ASUME, supra, el T.C.A. estableció que la norma de Alvarez, supra, no aplicaba. Asimismo, ese foro resolvió que, de todos modos, el peticionario se había sometido tácitamente a la jurisdicción de la agencia, por lo que revocó la orden recurrida.
Inconforme con ese curso decisorio, el peticionario acu-dió ante nos y formuló los errores siguientes:

A. Erró el Tribunal de Circuito de Apelaciones al acoger los argumentos de la parte peticionaria-recurrida y revocar la de-terminación emitida por el Juez Administrativo en la que re-afirmó la inaplicabilidad del procedimiento administrativo ex-pedito a casos en que el promovido resida fuera de Puerto Rico, conforme a lo establecido por este Honorable Tribunal Supremo en el caso de Alvarez Elvira v. Arias Ferrer, supra.

B. Erró el Tribunal de Circuito de Apelaciones al determinar que el peticionario-recurrente se sometió voluntariamente a la jurisdicción de ASUME, sin que se celebrara la correspon-diente vista adjudicativa, al presentar alegaciones respondien-tes sin levantar la defensa de falta de jurisdicción. (Enfasis suplido y en el original.) Petición de certiorari, pág. 7.
Mediante Resolución de 31 de octubre de 2003, expedi-mos el auto solicitado. Examinados los alegatos de las par-tes, resolvemos.
HH HH
En nuestro ordenamiento, los casos relacionados con los alimentos de menores están revestidos de un alto interés público. Argüello v. Argüello, 155 D.P.R. 62 (2001). Más aún, este Tribunal ha reconocido que el derecho a reclamar alimentos constituye parte del derecho a la vida que protege la Constitución de Puerto Rico. Véase Art. II, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1; Figueroa Robledo v. Rivera Rosa, 149 D.P.R. 565 (1999); Rodríguez Avilés v. Rodríguez Beruff, 117 D.P.R. 616, 621 (1986).
*774La Ley de ASUME, en conjunto con las disposiciones pertinentes del Código Civil, del Código Penal y de otras leyes especiales, constituyen en nuestra jurisdicción las fuentes de la obligación alimentaria. La primera, sin embargo, es la que establece los mecanismos procesales más ágiles —y, por ende, más utilizados— para gestionar el cumplimiento con ese deber.(12)
Como bien concluyó el T.C.A., la Ley de ASUME instituye dos mecanismos para reclamar alimentos a favor de aquel a quien por derecho le correspondan. Primeramente, el Art. 11 de esa ley, supra, establece el llamado “procedimiento administrativo expedito”, el cual se inicia y desarrolla ante el foro administrativo de ASUME. El referido artículo dispone, en lo pertinente, del modo siguiente:
See. 510. Procedimiento administrativo expedito
(b) El procedimiento administrativo se llevará a cabo de la siguiente manera:(13)
(1) Cuando el Administrador o su representante autori-zado reciba una solicitud de servicios, o cuando motu proprio genere una solicitud de servicios, inmediatamente deberá pro-ceder a revisarla, estudiar las disposiciones legales pertinen-tes y completar la información necesaria para tramitar el caso con la que esté disponible en la Administración o haya que requerirle a otras agencias, entidades o personas.
(2) El Administrador le requerirá a la parte a la que está dirigida la reclamación o que pueda resultar afectada, por es-crito o mediante comunicación constatable, notificándole, o por correo y si se desconoce su dirección mediante aviso pú-blico, que comparezca dentro de un término razonable que no será menor de cinco (5) días ni mayor de treinta (30) días. Hará un resumen de la petición y el derecho aplicable, aperci-*775biendo a la parte de las consecuencias legales de la reclama-ción y que de no comparecer en el tiempo requerido se podrá dictar lo solicitado sin más citarle ni oírle; concediéndole una oportunidad razonable para defenderse y presentar su ver-sión; requiriéndole que conteste las alegaciones .... (Énfasis suplido.) 8 L.P.R.A. sec. 510.
De otra parte, el Art. 15 de la Ley de ASUME establece el “procedimiento judicial expedito” para solicitar alimentos. Este artículo establece, en su parte pertinente:
Sec. 514. Procedimiento administrativo expedito — Notificación de la acción(14)
(l)(a) Al radicarse en el tribunal una petición o escrito sobre la obligación de prestar alimentos a menores, incluso aquéllas en que se reclamen alimentos para un o una cónyuge, ex cón-yuge u otro pariente que tenga la custodia de los menores, y la parte promovida resida en el Estado Libre Asociado de Puerto Rico, el secretario del tribunal procederá de inmediato a seña-lar la vista ante el Examinador para una fecha dentro de un plazo no menor de quince (15) días ni mayor de veinte (20) días, contados desde la fecha de radicación de la petición y expedirá, no obstante lo establecido por las Reglas de Procedi-miento Civil, Ap. Ill del Título 32, un documento de notifica-ción personal y citación para vista, requiriendo a la parte pro-movida que muestre causa de por qué no debe dictarse una sentencia, resolución u orden según solicitado en la petición o escrito.
(b) La notificación-citación, junto con una copia de la peti-ción, deberá ser diligenciada o notificada por la parte promo-vente con no menos de cinco (5) días de antelación a la fecha de la vista enviándola a la parte promovida, por correo certi-ficado con acuse de recibo a su dirección, si ésta es conocida, estableciendo este conocimiento mediante declaración jurada al efecto; al momento de presentar la petición; o personal-mente mediante el procedimiento utilizado para el diligencia-miento de emplazamientos. En los casos en que hayan trans-currido dos (2) años o más desde la última orden sobre pensión alimenticia, durante los cuales no se haya suscitado incidente judicial alguno entre las partes, se notificará la acción me-diante el procedimiento utilizado para el diligenciamiento personal de emplazamientos. Cuando se desconozca la dirección del alimentante o éste no pueda ser localizado, se citará para vista mediante la publicación de un edicto en un periódico de *776circulación general diaria en Puerto Rico. (Énfasis suplido.) 8 L.P.R.A. sec. 514.
En Alvarez v. Arias, supra, resolvimos una controversia que se suscitó bajo el palio del mecanismo expedito dis-puesto en el citado Art. 15 de la Ley de ASUME, 8 L.P.R.A. sec. 514. Concluimos en esa ocasión que el mecanismo dis-puesto no se le podía aplicar a aquellos alimentantes que no residen en Puerto Rico, ya que los términos cortos que el estatuto establece no proveen una probabilidad razonable de notificación adecuada al obligado, por lo que éste no podía defenderse debidamente. íd., pág. 8.
Ahora bien, el T.C.A. interpretó en la sentencia recu-rrida que nuestra decisión en Álvarez v. Arias, supra, se extiende únicamente al procedimiento judicial expedito. Determinó ese respetable foro que nuestro raciocinio en esa decisión estaba confinado a las particularidades del Art. 15 de la Ley de ASUME, supra, y como tal, inaplicable fuera de esa reducida esfera. Erró el T.C.A. al así resolver.
Nuestra decisión en Alvarez v. Arias, supra, que declara la inaplicabilidad del proceso descrito en el citado Art. 15 de la Ley de ASUME a los no residentes en Puerto Rico, no se fundamentó en el carácter judicial o administrativo del proceso, sino en su carácter expedito. Es decir, la razón fundamental para lograr el resultado allí alcanzado no fue la naturaleza del foro en que se presentó la reclamación, sino la naturaleza del proceso utilizado, cuyos términos cortos no proveen a un no residente la oportunidad de presentar una defensa adecuada.
En los párrafos precedentes pudimos observar que am-bos procedimientos expeditos disponibles en la Ley de ASUME son relativamente similares. Específicamente, ambos procesos establecen unos términos bastante reduci-dos para dilucidar la obligación alimentaria. En Álvarez v. Arias, supra, determinamos que el término de entre quince a veinte días que provee el Art. 15 de la Ley de ASUME, supra, no satisfacía las exigencias del debido proceso de ley en cuanto a la posibilidad de proporcionarle al alimentante *777una oportunidad adecuada para defenderse. Si atendemos los términos dispuestos por el Art. 11 de la citada ley, supra, constatamos que éstos —entre cinco a treinta días— podrían ser incluso hasta más reducidos que los del proce-dimiento judicial expedito. Por lo tanto, resulta forzoso concluir que el término que fija la Ley de ASUME para ambos procesos expeditos son inaplicables para personas que residen fuera de Puerto Rico.
En atención a ello, resolvemos que erró el T.C.A. por no declarar inaplicable el proceso administrativo expedito a los no residentes en Puerto Rico. Ello, sin embargo, no dis-pone del caso ante nos. Resuelto esto, nos toca ahora deter-minar si, no obstante lo anterior, el peticionario señor Warren Ovensen se sometió a la jurisdicción de ASUME al presentar defensas sin cuestionar la jurisdicción de esa agencia. Veamos.
h-1 f — 1
Para que los tribunales puedan actuar sobre la persona de un demandado, se precisa que ese foro tenga autoridad para así hacerlo; es decir, que adquiera jurisdicción sobre esa persona. Véase Perron v. Corretjer, 113 D.P.R. 593 (1982). En nuestro ordenamiento, esa autoridad se adquiere mediante el emplazamiento, que es el procedimiento mediante el cual el tribunal hace efectiva su jurisdicción y le informa al demandado que existe una reclamación en su contra. Álvarez v. Arias, supra págs. 365-366; First Bank of P.R. v. Inmob. Nac., Inc., 144 D.P.R. 901, 913 (1998). Para que sea efectivo, el emplazamiento debe tener una posibilidad razonable de notificar e informar al reclamado sobre la acción presentada en su contra, de manera tal que pueda comparecer a defenderse si así lo desea. Alvarez v. Arias, supra; Pou v. American Motors Corp., 127 D.P.R. 810, 819 (1991).
En Álvarez v. Arias, supra, pág. 368, resolvimos que “el método expedito para emplazar provisto por el pro-*778cedimiento en cuestión [el de la Ley de ASUME] no cumple con el requisito” de notificar adecuadamente al demandado de la acción que se instó en su contra, razón por la cual entendimos que el legislador lo limitó a aquellas situacio-nes en las cuales la parte promovida reside en Puerto Rico.
No obstante, hemos resuelto que el derecho a ser emplazado conforme a derecho es renunciable. Qume Caribe, Inc. v. Srio. de Hacienda, 153 D.P.R. 700 (2001). Una forma reconocida de efectuar tal renuncia es mediante la sumisión expresa o tácita del demandado. Sterzinger v. Ramírez, 116 D.P.R. 762, 768 (1985). En conformidad, aquella parte que comparece voluntariamente y realiza algún acto sustancial que la constituyá parte en el pleito, se somete a la jurisdicción del tribunal. Qume Caribe, Inc. v. Srio. de Hacienda, supra, pág. 718; Márquez v. Barreto, 143 D.P.R. 137 (1997); Mercado v. Panthers Military Soc., Inc., 125 D.P.R. 98 (1990). Este principio, aunque de raigambre procesal civil, aplica igualmente en la esfera administrativa. Qume Caribe, Inc. v. Srio. de Hacienda, supra, pág. 4.
Es decir, en un caso como el de autos, el demandado no domiciliado puede someterse a la jurisdicción del ente adjudicador si comparece ante éste y no plantea la falta de jurisdicción, pero presenta otro tipo de alegaciones. Shuler v. Shuler, 157 D.P.R. 707 (2002). De este modo, la comparecencia del demandado suple la omisión del emplazamiento y es suficiente para que el tribunal asuma jurisdicción sobre su persona. Álvarez v. Arias, supra; Qume Caribe, Inc. v. Srio. de Hacienda, supra; Franco v. Corte, 71 D.P.R. 686 (1950).
Asimismo, la L.I.U.A.P. —estatuto al amparo del cual ASUME llevó el proceso en cuestión— enumera las formas en que el ente pertinente que adjudica (tribunal o agencia) puede adquirir jurisdicción sobre la persona de un alimentante no residente. Según esta ley, ASUME puede adquirir jurisdicción sobre un no residente de Puerto Rico cuando éste “se somete voluntariamente a la jurisdicción, en forma expresa o tácita, al consentir o comparecer o al *779presentar una alegación respondiente que tenga el efecto de renunciar a la defensa de falta de jurisdicción sobre su persona”. 8 L.P.R.A. sec. 542(2).(15) Por lo tanto, al exami-nar la L.I. U.A.P., en conjunto con la Ley de ASUME, cons-tatamos que una de las formas que nuestro estado de dere-cho reconoce para que ASUME adquiera jurisdicción sobre un alimentante no residente es mediante la sumisión ex-presa o tácita de éste.
En el caso de marras, como expresamos en la sección anterior, el procedimiento expedito (administrativo o judicial) dispuesto en la Ley de ASUME no aplicaba contra el señor Warren Ovensen por tratarse de un alimentante no residente en Puerto Rico. Sin embargo, surge de autos que éste respondió en varias ocasiones a las citaciones que le cursara ASUME —bajo el mecanismo dispuesto por el pro-cedimiento administrativo expedito— sin alegar en mo-mento alguno la falta de jurisdicción de esa agencia sobre su persona, o alegar que la aplicación del proceso expedito en su contra violaba el debido proceso de ley.
Específicamente, tenemos que en la primera reunión a la cual fue citado —el 19 de abril de 2002— el propio señor Warren Ovensen admite que asistió acompañado de su abogado y que al “no [tener] oportunidad de prepararse adecuadamente para fundamentar su posición con prueba sobre capacidad económica ...se vio obligado a limitarse a simple y llanament[e l]evantar las defensas por las que en-tendía no le correspondía cumplir con tal obligación”. (En-fasis suplido.(16) Sin embargo, no levantó la defensa de falta de jurisdicción. Surge del expediente que en por lo menos dos ocasiones posteriores (13 de septiembre de 2002 y 2 de octubre de 2002), el peticionario compareció nueva-mente ante ASUME para rebatir los méritos del caso, no aduciendo en ninguna de esas oportunidades la falta de jurisdicción de la agencia.
En consecuencia, resolvemos que el señor Warren Oven-*780sen se sometió a la jurisdicción de ASUME. El peticionario compareció a reuniones en las fechas pautadas, presentó escritos, realizó descubrimiento de prueba y presentó de-fensas ante la referida agencia sin cuestionar su jurisdic-ción, todo esto mientras estuvo representado por un abogado.(17) Es decir, al peticionario se le aplicó el proceso conforme lo dispone la ley y según se le aplica a todo aquel alimentante sobre el cual la agencia adquiere jurisdicción.
En mérito de lo anterior, se modifica la Sentencia del Tribunal de Apelaciones en cuanto resuelve que el procedi-miento administrativo expedito de la Ley de ASUME aplica a los alimentantes que no residen en Puerto Rico. Así modificado, se confirma el dictamen recurrido.

Se dictará sentencia de conformidad.

El Juez Asociado señor Fuster Berlingeri concurrió con el resultado con una opinión escrita.
— O —

 La Ley Interestatal Uniforme de Alimentos entre Parientes (L.I.U.A.P.) adoptó para Puerto Rico las disposiciones de la Ley Interestatal de Alimentos entre Parientes. Esta ley —conocida en inglés como Uniform, Interstate Family Support Act— la aprobó el Congreso de Estados Unidos con el propósito de establecer unifor-midad en la fijación y ejecución de obligaciones alimentarias entre personas que residen en diferentes estados, de modo que se protejan y se hagan valer los derechos de los menores. Véase Aponte v. Barbosa Dieppa, 146 D.P.R. 558, 566 (1998). Me-diante la aprobación de la L.I.U.A.P., también se derogó la Ley Uniforme de Recipro-cidad para la Ejecución de Obligaciones sobre Alimentos.


 Véase Apéndice, pág. 30.


 Íd., pág. 40.


 Íd., pág. 42.


6) Esta sección dispone, en su parte pertinente:

“See. 542. Fundamentos para adquirir jurisdicción sobre persona no residente

“En un procedimiento para fijar una pensión alimentaria, ejecutar o modificar una orden de pensión alimentaria o para establecer la filiación de un menor, el Tribunal de Puerto Rico adquirirá jurisdicción sobre la persona, el tutor o encargado no residente cuando:
“(1) La persona es emplazada conforme establecen las Reglas de Procedi-miento Civil para el Tribunal de Justicia de 1979;
“(2) la persona se somete voluntariamente a la jurisdicción, en forma ex-presa o tácita, al consentir o comparecer o al presentar una alegación respondiente que tenga el efecto de renunciar a la defensa de falta de jurisdicción sobre su persona;
“(3) la persona residió en Puerto Rico con el menor;
*770“(4) la persona residió en Puerto Rico y proveyó gastos prenatales o alimen-tos para el menor;
“(5) el menor reside en Puerto Rico como resultado de actos o directrices de la persona;
“(6) la persona sostuvo relaciones sexuales en Puerto Rico y el menor pudo haber sido concebido de esa relación sexual;
“(7) la persona reconoció e inscribió al menor conforme dispone la ley, o
“(8) existe cualquier otro fundamento consistente con la Constitución del Estado Libre Asociado de Puerto Rico y de los Estados Unidos para adquirir juris-dicción sobre la persona.”

Adviértase que el Art. 1 de la Ley Interestatal Uniforme de Alimentos entre Parientes, 8 L.P.R.A. sec. 541, define el término “tribunal” como “cualquier tribunal, corte, agencia administrativa o entidad cuasi judicial autorizada para establecer o modificar una orden de pensión alimentaria o para establecer filiación.”



 Véase Apéndice, pág. 43.


 Esta notificación se efectuó el 20 de agosto de 2002.


 8 L.P.R.A. sec. 510(b)(B), sobre Procedimientos para objetar la notificación de alegación de filiación y la obligación de proveer alimentos.


 La moción de reconsideración la atendió el juez administrativo Joseph E. Valentín.


 El referido artículo detalla el procedimiento expedito a seguirse cuando la petición de alimentos se presenta en un tribunal de justicia.


 El Tribunal de Circuito de Apelaciones consideró que la compiladora de la colección Leyes de Puerto Rico Anotadas (L.P.R.A.) cometió un error al llamar Pro-cedimiento Administrativo Expedito a las secciones correspondientes al proceso ju*773dicial dispuesto por el Art. 13 y siguientes de la Ley Orgánica de la Administración para el Sustento de Menores (Ley de ASUME), 8 L.P.R.A. sec. 512 et seq.


 El objetivo central de la Ley de ASUME fue el agilizar e impregnarle la máxima rapidez a los procedimientos de fijación y modificación de pensiones alimen-tarias para beneficio de los alimentistas reclamantes. Véase S. Tbrres Peralta, La Ley Especial de Sustento de Menores y el derecho de alimentos en Puerto Rico, San Juan, Pubs. STP, 1997, Cap. IV, pág. 4.3.


 Nótese que el Art. 11 de la Ley de ASUME, 8 L.P.R.A. sec. 510, se refiere a que el proceso administrativo expedito allí establecido es “[e]n adición a los remedios y a la acción judicial de alimentos” que los reclamantes puedan incoar en conformi-dad con lo “dispuesto en el Código Civil y las Reglas de Procedimiento Civil y otras leyes aplicables ...”.


 Véase esc. 11.


 Véase esc. 5.


 Véase Apéndice de la Petición de certiorari, págs. 189-190.


 Cabe señalar que para la fecha de la primera reunión ante ASUME, el 19 de abril de 2002, ya este Tribunal había resuelto el caso Álvarez v. Arias, 156 D.P.R. 352 (2002), el cual se notificó el 18 de marzo de 2002.